FILED
                                                                                October 29, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                                 STATE OF WEST VIRGINIA                         SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS



State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0859 (Fayette County 20-F-28)

Bernard G. Echols,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Bernard Echols, by counsel Joseph H. Spano Jr., appeals from the Circuit Court
of Fayette County’s September 28, 2020, sentencing and commitment order which enhanced
petitioner’s sentence. The State of West Virginia, by counsel Patrick Morrisey and Holly M.
Flanigan, filed a response in support of the circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

       Petitioner was a passenger in two vehicles that were stopped by law enforcement on June
3, 2019, and June 27, 2019. 1 During the June 3, 2019, traffic stop multiple items pertaining to the
sale and distribution of narcotics, including sandwich bags, latex gloves, and other drug
paraphernalia, were found in the trunk of the vehicle along with empty firearm boxes and
ammunition. Additionally, the driver of the vehicle had methamphetamine and a heroin and
fentanyl mix in his possession. Stemming from those traffic stops, petitioner was indicted in the
January 2020 term of the grand jury on one count of conspiracy to deliver a schedule II controlled
substance (heroin) and one count of possession of a controlled substance with intent to deliver
methamphetamine.




       1
         Petitioner maintains that the trial court erred in ruling the June 3, 2019, traffic stop was
proper. Thus, that is the only stop at issue for purpose of this appeal.

                                                  1
       Petitioner moved to suppress the evidence from the two vehicle stops. The court ruled that
probable cause existed for both traffic stops and denied petitioner’s motion to suppress. On July
7, 2020, petitioner proceeded to trial solely on the conspiracy to deliver heroin charge. He was
found guilty of conspiracy to deliver heroin pursuant to West Virginia Code § 60A-4-414(d).

        At sentencing, petitioner declined to exercise his right of allocution. His trial counsel
argued for leniency noting that petitioner had asthma and prostate issues, that his numerous arrests
were related to property issues, 2 and that his only prior drug conviction occurred thirty years ago.
Although petitioner asked for a moderate sentence without doubling, the State argued for the
maximum sentence. The State emphasized that petitioner traveled to Fayette County, West
Virginia, from Chicago, Illinois, to deal heroin, that he had no ties to the area, and that he targeted
local female drug addicts with a driver’s license to help him distribute the drugs in exchange for
drugs or money.

       The circuit court imposed the maximum sentence for petitioner’s conviction, fifteen years.
Additionally, the circuit court enhanced petitioner’s sentence as a result of petitioner’s prior drug
conviction from Illinois to a thirty-year determinate sentence pursuant to West Virginia Code §
60A-4-408(a), which provides, in pertinent part, that “[a]ny person convicted of a second or
subsequent offense under this chapter may be imprisoned for a term up to twice the term otherwise
authorized[.]” 3

        Petitioner now appeals. On appeal, he argues that the circuit court committed error and
violated principles of proportionality when it enhanced his sentence pursuant to West Virginia
Code § 60A-4-408. Also, petitioner maintains that the circuit court erred in denying his motion to
suppress. We will address each of these arguments below.

       We recently discussed our standard of review as it relates to sentencing orders. In State v.
Patrick C., 243 W. Va. 258, 261, 843 S.E.2d 510, 513 (2020), we noted that we review

       “sentencing orders . . . under a deferential abuse of discretion standard, unless the
       order violates statutory or constitutional commands.” Syl. pt. 1, in part, State v.
       Lucas, 201 W.Va. 271, 496 S.E.2d 221 (1997). Where the issue involves the
       application of constitutional protections, our review is de novo. See Syl. pt. 8, Dean
       v. State, 230 W.Va. 40, 736 S.E.2d 40 (2012) (“A review of a proportionality

       2
         The court referenced petitioner’s extensive criminal record including his convictions for
vehicle theft, possession of a controlled substance, possession of burglary tools, burglary,
possession of a stolen vehicle, and numerous other misdemeanor convictions.
       3
           Further, the statute provides that

       an offense is considered a second or subsequent offense, if, prior to his conviction
       of the offense, the offender has at any time been convicted under this chapter or
       under any statute of the United States or of any state relating to narcotic drugs,
       marihuana, depressant, stimulant, or hallucinogenic drugs.

W. Va. Code § 60A-4-408(b), in part.
                                                  2
       determination made pursuant to the Excessive Fines Clause of the West Virginia
       Constitution is de novo.”); Richmond v. Levin, 219 W.Va. 512, 515, 637 S.E.2d
       610, 613 (2006) (“interpretations of the West Virginia Constitution, along with
       interpretations of statutes and rules, are primarily questions of law, we apply a de
       novo review.”).

        Petitioner argues that the enhancement of his sentence under West Virginia Code § 60A-
4-408 violates the principle of proportionality as set forth in Article III, Section 5 of the West
Virginia Constitution, which provides that “[p]enalities shall be proportioned to the character and
degree of the offense.” We have held that “[w]hile our constitutional proportionality standards
theoretically can apply to any criminal sentence, they are basically applicable to those sentences
where there is either no fixed maximum set by statute or where there is a life recidivist sentence.”
Syl. Pt. 4, Wanstreet v. Bordenkircher, 166 W. Va. 523, 276 S.E.2d 205 (1981). Here, there was a
fixed maximum sentence and petitioner is not subject to a recidivist life sentence. It is undisputed
that petitioner’s sentence and the enhancement fall within the statutory parameters. Further,
petitioner has not indicated that the circuit court relied on any impermissible factors when it
imposed the maximum determinant sentence. Thus, we refuse to find that the circuit court abused
its discretion in sentencing petitioner to thirty years of imprisonment. See Syl. Pt. 4, State v.
Goodnight, 169 W. Va. 366, 287 S.E.2d 504 (1982) (“Sentences imposed by the trial court, if
within statutory limits and if not based on some [im]permissible factor, are not subject to appellate
review.” ).

        Petitioner also attempts to raise a due process challenge to his sentence. The State maintains
that petitioner’s due process claim is insufficiently briefed in violation of Rule 10 of the West
Virginia Rules of Appellate Procedure and should be disregarded. Per the State, petitioner fails to
articulate what process he believes he was due or denied, or to explain how his enhanced penalty
deprives him of due process. We agree and decline to fully address this issue. See, e.g., State v.
Bond, No. 19-0498, 2020 WL 5269748, at *3 (W. Va. Sept. 4, 2020) (memorandum decision)
(finding petitioner waived his due process claim by failing to comply with the rules of appellate
procedure). We do note, however, that this Court has previously determined that West Virginia
Code § 60A-4-408 requires only a finding of a prior conviction to enhance a defendant’s sentence.
Further, the Rutherford Court explained that the enhancement statute meets constitutional due
process standards pursuant to Apprendi v. New Jersey, 120 S. Ct. 2348 (2000). Here, petitioner’s
sentence was permissibly enhanced based on petitioner’s prior drug conviction.


        Next, petitioner maintains that the circuit court erred when it refused to suppress the
evidence obtained during the traffic stop because the officer lacked a reasonable suspicion for the
stop. The State maintains that the driver’s erratic and unsafe operation of the vehicle gave the
officer reasonable suspicion to effect the stop. We agree with the State.

       “On appeal, legal conclusions made with regard to suppression determinations are
reviewed de novo. Factual determinations upon which these legal conclusions are based are
reviewed under the clearly erroneous standard. In addition, factual findings based, at least in part,
on determinations of witness credibility are accorded great deference.” Syl. Pt. 3, State v. Stuart,
192 W. Va. 428, 452 S.E.2d 886 (1994).

                                                  3
         Although petitioner contends that the circuit court erred by assessing the reasonableness of
the traffic stop for “probable cause” rather than “reasonable suspicion,” the “reasonable suspicion
standard” is a lesser threshold to satisfy than “probable cause.” See id., 192 W. Va. at 432, 452
S.E.2d at 890. The circumstances surrounding the June 3, 2019, traffic stop were described by
Deputy Tomlin. Deputy Tomlin articulated that the vehicle was being driven “very erratically - -
[it was] speeding up, slowing down, swerving” and “hitting its [brake] hard” causing the front of
the vehicle to nosedive several times. This unsafe driving is precisely the type of factual
underpinning that this Court has upheld for an investigative traffic stop. Furthermore, petitioner’s
trial counsel conceded that he did not have an argument for suppression of that evidence following
an evidentiary hearing on the motion to suppress. Specifically, trial counsel stated, “after hearing
the testimony from the deputy with regard to the first stop . . . he gave in great detail about why he
stopped and I would have to say my argument would be a little limited on that case.” Applying the
higher, probable cause, standard, the circuit court denied the motion to suppress. We conclude that
this evidence clearly meets the reasonable suspicion standard and find no error in the circuit court’s
denial of petitioner’s motion to suppress. To the extent that petitioner challenges Officer Tomlin’s
credibility, we note that credibility determinations are for the trier of fact and we afford the circuit
court’s determinations of witness credibility great deference. Id. at 429, 452 S.E.2d at 887, Syl. Pt.
3. Accordingly, we refuse to disturb the circuit court’s denial of petitioner’s motion to suppress.

       For the foregoing reasons, we affirm.


                                                                                             Affirmed.


ISSUED: October 29, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                   4